UNITED STATES COURT OF APPEALS FOR VETERANS CLAIMS


NO . 03-1432

JACQUELYN M. FRIEDSAM ,                                        APPELLANT ,

       V.


R. JAMES NICHOLSON ,
SECRETARY OF VETERANS AFFAIRS,                                 APPELLEE.


                       Before KASOLD, MOORMAN, and DAVIS, Judges.

                                             ORDER

        On May 26, 2006, the appellant filed through counsel an unopposed motion for a 45-day
extension of time in which to file a motion for reconsideration of the Court's May 8, 2006, opinion.
The only reason proffered by the appellant for needing more time is that, although she is inclined to
make a motion for reconsideration, such time is needed for her counsel to review the issues on
appeal, analyze the details of her case and different courses of action, and to consult with her. These
are standard actions required in every case and therefore cannot, standing alone, constitute good
cause for an extension of time, or else the rule would be eviscerated. See U.S. VET . APP . R. 26(b),
35(d)(2), 36.

        The Court, "in order to get its work done, must insist on strict compliance with its rules.
Violations of [the Rules] . . . are all too frequent. In addition to imposing an unfair burden on
opposing parties, violations of our rules are also a burden on the [C]ourt. The [C]ourt must consider
a large number of appeals each year. It can only conduct its work fairly and efficiently if counsel
cooperate by abiding by the pertinent rules." In re Violation of Rule 28(c), 388 F.3d 1383, 1385
(Fed. Cir. 2004).

       Upon consideration of the foregoing, it is

       ORDERED that the May 26, 2006, motion for a 45-day extension of time is denied.

DATED:         June 5, 2006                                    PER CURIAM.